Appeal by the defendant from *409a judgment of the County Court, Nassau County (Collins, J.), rendered February 14, 1983, convicting him of murder in the second degree and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Under the circumstances herein, we find that the trial court’s prospective preclusion of the testimony of certain defense witnesses constituted harmless error (see, People v Daly, 98 AD2d 803, affd 64 NY2d 970).
The defendant’s other contentions are either without merit or unpreserved for our review. Bracken, J. P., Lawrence, Fiber and Kooper, JJ., concur.